Grant, C. J.
(after stating the facts). No legal questions are involved. The question is one of fact purely, and the result depends entirely upon the credit to be given to the testimony. On all the facts there is a direct and sharp conflict of evidence. It would be unprofitable to state it in detail. We see no occasion to disturb the con-' elusion reached by the circuit judge, who saw the witnesses, and was in a better position than we to judge of their credibility.
Decree affirmed, with costs.
Montgomery, Moore, and Long, JJ., concurred. Hooker, J., did not sit.